Title: To John Adams from Henry Guest, 20 August 1810
From: Guest, Henry
To: Adams, John


                            Honrd. Sir,
                            20th Augt 1810 New Brunsw East Jersy—
                        
I have to acknowledge, that I have been a long time in arriere with you for your last letter; the reason is, that about receiving it, I understood that you were engaged in publishing your sentiments on public affairs, and was loth to interfere, with what amusement I could give you.—Supposing you more at liesure, be pleased to accept the following,—We have had sufficient accounts from Spain, that the people would rise in mass, to clear their country from their deadly foe, but that they had no arms.—Eight years back I formed an instrument that would strike 30 deadly strokes in a minute and remain charged, and offered to the (then) secretary of war, to shew it, to any person, whom he should for that purpose for his judgement; but, as he took no notice of my offer, I kept it from the sight of all my friends, as a deposit for time of need.—Some time after the Chavalier De Onis, ambassador from Spain, arrived here. I opened this matter to him, informed him that I was an old man, and had disorders that prevented travelling, or I would wait on him with pleasure.—I thought it a good opportunity, by these instruments, to check the carrier of the destroyer of mankind, and relieve the Spanish nation, from their deadly foe. That I was possessed of such an instrument, and a coat of mail, that secured the breast, and bowels, from the power of swords of any description, and the keenest bayonet, weighing about two pounds. About a dozen of each is gone to Spain, as samples, in different Vessels. I have recommended that they should be immediately made in Spain, and 100,000 put in the hands of the Peasantry; that is, if military Gentlemen there, approve of them. On his way lately to N. York, I had the pleasure of an afternoon’s conversation with the Chevalier, and a gentleman from Piata, on the coast of the South Sea, that I understand, lately arrived at Boston with a cargo of real money. I have the pleasure to think that my remarks on the conduct of the tyrant Bonaparte greatly pleased them; and when he I remarked, that it was my opinion that every honest man in the World, who United States, wished well to Spain, & the destruction of the french cause—That in the last letter, I had the honour to receive from you, that you closed a paragraph on the war in Spain, with these words. “The patriots in Spain, have my heart, The bright blue eyes of the Chevalier shone with pleasure.—He will set out, about the first of next month for Boston, probably I shall see him on his way. Shall I tell him, that I think you will be glad to see him? He speaks english so as to be understood—Is it for fear of the tyrant, that our government does not recognize him, as Ambassador for Spain?——I trust they are not such Dastardly Cowards.
So far my Little Grand Daughter for My Aged trimbling hand—There was last fall a Mr Quincy from Boston in this town, that sent his Complemts  by his Landlord  to  me and  informed that if his time admitted  he would have Called to see  me, I thank him for the Statues of  me and if it is     be pleased to inform him that I think his  time would rather  to his Country if he Should give me the honour to call on me Next Meeting of  Congres I am Honoured Sir truly your /  much respected Humble Servt—

Henry Guest